Motion by defendant to enlarge time to perfect bis pending appeal; to remit the action to the trial court for a proper determination by the court as to the voluntariness of his confession, and to hold the appeal in abeyance pending the determination of such issue. The District Attorney joins in the motion. The motion is granted to the extent of enlarging defendant’s time to perfect the appeal to the May Term, beginning April 26, 1965; appeal ordered on the calendar for said term, In all other respects, the motion is denied. The appeal from the judgment of conviction is now before us for determination. Other issues are raised, apart from the issue as to the voluntariness of the confession. Based on such other issues, it is quite possible that the judgment may be reversed and a new trial granted, or that the judgment may be reversed and the indictment dismissed, In the event of the granting of a new trial, all the issues including the voluntariness issue ¡could be properly retried at the same time. In the event of the dismissal of the indictment, trial of the voluntariness issue would of course become unnecessary. Under the circumstances, we believe it would now be premature to remit the action to the trial court for a separate trial as to the voluntariness issue. The trial courts are already overburdened with the current volume of trials upon the voluntariness issue. Therefore, we have now decided that a partial retrial as to that issue along should not be directed until it becomes necessary to do ac. Beldock, P, J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.